Citation Nr: 0527237	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  02-02 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than November 21, 
2000, for the award of service connection for 
gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
January 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted service connection for gastroesophageal 
reflux disease and assigned an effective date of January 12, 
2001.  

In a February 2002 rating decision, the RO granted an earlier 
effective date of November 21, 2000, for the award of service 
connection for gastroesophageal reflux disease.  The veteran 
continues to disagree with the effective date assigned, and 
thus the appeal continues.

In October 2003, the veteran testified at a personal hearing 
before a Veterans Law Judge with the Board.  That judge is no 
longer employed with the Board, and the veteran was provided 
an opportunity to have another hearing with a Veterans Law 
Judge.  The veteran stated he did not want another hearing.  
Therefore, the Board finds that there is no Board hearing 
request pending at this time. 


FINDINGS OF FACT

1.  On November 21, 2000, the veteran submitted a VA Form 21-
4138, Statement in Support of Claim, wherein he stated he was 
putting in a claim for his "heart."  

2.  In a January 2001 VA examination report, the examiner 
stated that the chest pain that the veteran was experiencing 
was the result of gastroesophageal reflux disease, which was 
related to service.

3.  There was no informal claim, formal claim, or written 
intent to file a claim for service connection for 
gastroesophageal reflux disease prior to November 21, 2000.


CONCLUSION OF LAW

The legal criteria for an effective date prior to November 
21, 2000, for the award of service connection for 
gastroesophageal reflux disease have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the February 2004 letter and by the discussions 
in the February 2002 statement of the case and the April 2005 
supplemental statement of the case.  In the February 2004 
letter, VA provided the veteran with the provisions of the 
regulation that addresses the assignment of effective dates.  
This informed the veteran that in a claim for service 
connection, the effective date will be date of claim or date 
entitlement arose, whichever is later.  Additionally, it must 
be noted that the veteran is aware of the evidence necessary 
to substantiate his claim for an earlier effective date.  For 
example, he has alleged that it should go back to the day 
following his discharge from service based upon the claim he 
filed in 1995.  Therefore, any failure of VA to inform him of 
the evidence necessary to establish an earlier effective date 
is harmless due to actual knowledge on behalf of the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  It also told him that he could obtain 
private records himself and submit them to VA.  It also told 
him that he should submit any evidence or information he had 
pertaining to his claim.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA-compliant letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  The content of the subsequent notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  He was provided an opportunity at that 
time to submit additional evidence, which he did.  A 
supplemental statement of the case was issued in April 2005, 
which gave him 60 days to submit additional evidence.  The 
veteran submitted additional argument.  Thus, the Board finds 
that the actions taken by VA have essentially cured the error 
in the timing of the notice.  Further, it finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment records 
and private medical records.  The veteran has submitted 
private medical records.  Additionally, VA provided the 
veteran with an examination in connection with his claim for 
service connection for a heart disability/gastroesophageal 
reflux disease; however, VA has not provided an examination 
in connection with the claim for an earlier effective date 
for the award of the benefit.  This does not prejudice the 
veteran, as an examination would not assist him in obtaining 
an effective date earlier than the date of claim.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice him.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

The veteran has been granted service connection for 
gastroesophageal reflux disease, effective November 21, 2000.  
He argues that he warrants an earlier effective date for this 
benefit.  His argument rests on the fact that he had been 
suffering from gastroesophageal reflux disease for years and 
had attempted previously to claim compensation for this 
disability.  He states that his chest pain had been 
misdiagnosed and that the date should be granted as of the 
time he was discharged from service.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for compensation "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).  The implementing regulation 
clarifies this to mean that the effective date of an award of 
compensation will be "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400 
(2004).

With a claim for compensation, the effective date of an award 
will be (1) the day following separation from active service 
or the date entitlement arose if the claim is received within 
one year after separation from service or (2) the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i) (2004).

A claim-application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2004).  Additionally, under 38 C.F.R. § 3.155 
(2004), it defines an informal claim as the following:

(a)  Any communication or action, 
indicating an intent to apply for one or 
more benefits under the laws administered 
by the Department of  Veterans Affairs, 
from a claimant, his or her duly 
authorized representative, a Member of 
Congress, or some person acting as next 
friend of a claimant who is not sui juris 
may be considered an informal claim.  
Such informal claim must identify the 
benefit sought. . . .  

(b) A communication received from a 
service organization, an attorney, or 
agent may not be accepted as an informal 
claim if a power of attorney was not 
executed at the time the communication 
was written.

In addressing the requirement for identifying the benefit 
sought, the Court has stated that such identification need 
not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date earlier than November 21, 2000, for the award 
of service connection for gastroesophageal reflux disease.  
The veteran has argued that he should be granted service 
connection for this disability as of November 1995, which is 
when he was discharged from service.  

On November 27, 1995, the veteran submitted a VA Form 21-
4138, Statement in Support of Claim, wherein he indicated he 
was seeking service connection for sinus and fissures.  On 
December 5, 1995, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, stating 
that he was seeking compensation for, inter alia, "chest 
pains," which he stated had begun in 1994.  There was no 
mention of a gastrointestinal disability within the four 
corners of either document, and the Board does not find use 
of the term "chest pains" sufficiently denotes a 
reasonably-raised claim for a gastrointestinal disability.  
See Talbert v. Brown, 7 Vet. App. 352, 356 (1995) (holding 
that while Board must review all issues which are reasonably 
raised from "liberal reading" of the veteran's substantive 
appeal, "liberal reading" does not require Board to conduct 
an exercise in prognostication).  The Court further noted in 
Talbert that there must be some indication that the veteran 
"wishe[d] to raise a particular issue."  Id.  Here, the 
Board finds that a claim for "chest pains," even liberally 
construed, could not be reasonably construed as a claim for a 
gastrointestinal disability.  See id.  

Further supporting this determination are the service medical 
records and the February 1996 VA examination report.  While 
the service medical records show diagnoses of gastroenteritis 
and reflux esophagitis, those diagnoses were made in 1987, 
1989, and 1993, with only the 1987 diagnosis having been 
associated with chest pain.  The other two times, the veteran 
reported gastrointestinal symptoms.  In 1989, the veteran 
reported stomach pains in the middle of his stomach, nausea, 
and vomiting.  In 1993, the veteran complained of diarrhea 
and stomach pain.  The veteran's chest pains were evaluated 
starting in October 1994, and there were no findings that the 
chest pain complaints were attributable to a gastrointestinal 
disability.  Again, the veteran had indicated that the onset 
of chest pains began in October 1994, which chest pains had 
not been associated with a gastrointestinal disability.  In 
the February 1996 VA examination report, the veteran reported 
no gastrointestinal complaints, and there was no diagnosis of 
a gastrointestinal disorder. 

For these reasons, the Board finds that neither the November 
1995 informal claim nor the December 1995 claim show an 
intent to file a claim for service connection for a 
gastrointestinal disability.  See 38 C.F.R. § 3.155(a); 
Brannon v. West, 12 Vet. App. 32, 35 (Court held that Board 
was not required to conjure up issues that were not raised by 
the veteran).  Thus, the effective date cannot go back to the 
day following the veteran's discharge from service.  38 
C.F.R. § 3.400(b)(2)(i).

On November 21, 2000, the veteran filed a VA Form 21-4138, 
wherein he claimed he was putting in a claim for his 
"heart."  A January 2001 VA examination report shows the 
veteran reported he had undergone an upper gastrointestinal 
series prior to his discharge from service, and reflux was 
noted.  He added that in 1998, a private physician had 
diagnosed a small hiatal hernia.  The veteran stated he had 
gastroesophageal reflux disease.  The examiner diagnosed 
gastroesophageal reflux disease and stated that it was well 
known that such disease can imitate chest pain.  He noted the 
veteran had been previously evaluated for chest pain and had 
undergone an upper gastrointestinal series in service.  He 
stated he did not have the claims file, but that if the 
veteran's history was true, he felt gastroesophageal reflux 
disease should be considered service connected.

When the RO initially granted service connection for 
gastroesophageal reflux disease, it assigned an effective 
date of January 12, 2001, which is the date of the 
examination.  It subsequently granted an effective date of 
November 21, 2000, for the award of service connection for 
gastroesophageal reflux disease.  While the November 21, 
2000, informal claim from the veteran did not express an 
intent to file a claim for service connection for a 
gastrointestinal disability, the Board will not disturb the 
RO's assignment of the November 21, 2000, effective date.  

The veteran claims that he was told by the RO that it could 
not find any evidence to substantiate his 1995 claim for 
service connection for "chest pains."  In denying the claim 
in the March 1996 rating decision, the RO stated that the 
service medical records had shown the veteran had been seen 
for chest pain, but that there was no evidence of an 
underlying ischemic condition.  It must be noted that the 
veteran appealed the decision as to other claims that had 
been denied, but did not appeal the denial of service 
connection for "chest pains."  Regardless, as stated above, 
the Board does not find that the veteran's December 1995 
claim for "chest pains" was a claim for service connection 
for a gastrointestinal disability.  

There are VA medical records, dated in 1996, that show that 
the veteran underwent an upper gastrointestinal series, which 
was negative.  However, the treatment records cannot 
constitute an informal claim for service connection for 
gastroesophageal reflux disease.  See 38 C.F.R. § 3.155(a).  
First, they are treatment records, which are not a 
communication from the veteran, his representative, a Member 
of Congress, or an agent communicating an intent to file a 
claim for compensation benefits.  See 38 C.F.R. §§ 3.1, 
3.155(a), (b).  Further, in order to be an informal claim, 
the communication must indicate an intent to apply for one or 
more VA benefits.  Id.  There is no expression in the 1996 
treatment records of an intent by the veteran to file a claim 
for service connection for a gastrointestinal disability.  
See id.; see also Brannon, 12 Vet. App. at 35 ("The mere 
presence of the medical evidence does not establish an intent 
on the part of the [claimant] to seek . . . service 
connection. . . .").

The Board has thoroughly reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
finding that an effective date earlier than November 21, 
2000, is warranted for the award of service connection for 
gastroesophageal reflux disease.  The evidence of record 
dated prior to November 2000 would not have reasonably led an 
adjudicator to conclude that the veteran had submitted a 
claim, whether formal or informal, for a gastrointestinal 
disability.  

Applying the laws addressing effective dates, the Board finds 
the veteran is not entitled to an effective date earlier than 
November 21, 2000, for the award of service connection for 
gastroesophageal reflux disease.  The regulation states that 
if the claim is not received within one year following 
separation from service, the effective date is the date of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(ii); see also 38 U.S.C.A. § 5110(a) 
(effective date will not be earlier than date of receipt of 
claim).  Even if the date entitlement arose was prior to 
November 21, 2000, the date of claim is November 21, 2000, 
which is the controlling criteria under the factual 
circumstances of this case.  See id.; see also 38 U.S.C.A. 
§ 5110(a).  

The Board understands the veteran's frustration with the 
consideration of his claim for an earlier effective date.  It 
has reviewed every document in the claims file to find 
anything which could legally be construed as an informal 
claim for service connection for a gastrointestinal 
disability and cannot find a document of such character.  See 
38 C.F.R. §§ 3.1(p), 3.155(a), (b).  While the service 
medical records show that the veteran was diagnosed with 
gastroenteritis and esophagitis reflux, there was no 
sufficiently precise expression by the veteran of an intent 
to file a claim for service connection for a gastrointestinal 
disability prior to November 2000.  See id.

The RO denied the veteran's claim for an earlier effective 
date based upon a determination that the November 21, 2000, 
claim was a claim that had been previously denied.  The Board 
disagrees; however, based upon the facts in this case, the 
result is the same whether the November 21, 2000, claim is 
considered an initial claim for service connection for a 
gastrointestinal disability or an application to reopen the 
claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

For all the reasons stated above, the Board finds that the 
preponderance of the evidence is against the grant of an 
effective date earlier than November 21, 2000, for the award 
of service connection for gastroesophageal reflux disease, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.  




ORDER

Entitlement to an effective date earlier than November 21, 
2000, for the award of service connection for 
gastroesophageal reflux disease is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


